Citation Nr: 1600683	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-21 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine (hereinafter, "lumbar spine disorder") prior to December 22, 2010, and to a rating in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.

5.  Entitlement to an effective date earlier than June 11, 2014, for the establishment of service connection for radiculopathy of the left lower extremity.

6.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes the Veteran indicated at his June 2015 hearing that there were outstanding VA medical records pertinent to his claim, to include from the Jesse Brown VA Medical Center (VAMC).  As these may relate to all the medical issues on appeal, a decision on these issues at this time would be premature.  Copies of these records should be sought.  

The Board also notes, in regard to the claims for higher ratings for the lumbar spine and radiculopathy of the lower extremities, that the Veteran indicated at his hearing that these disabilities had increased in severity since the most recent VA examination.  As such, a current examination of the disabilities should be accomplished.  

Regarding the psychiatric disorder claim, there is confusion in the record as to whether the Veteran meets the criteria for any psychiatric diagnosis.  VA examination reports conclude with the finding there is no psychiatric diagnosis, yet treatment records included a diagnosis of depression.  This should be clarified.  

The Board further notes that resolution of the aforementioned claims may affect whether the Veteran is entitled to a TDIU.  As such, these claims are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development necessary for the other claims has been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his lumbar spine, radiculopathy of the lower extremities, and claimed acquired psychiatric disorder since June 2011.  Even if the Veteran does not respond determine if there are any outstanding VA treatment records for the pertinent period, to include the treatment at the Jesse Brown VAMC he reported at his June 2015 hearing.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology; as well as the nature, extent and severity of his back and radiculopathy symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected lumbar spine and radiculopathy of the lower extremities.  The claims folder should be made available to the examiner for review before the examination.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  The Veteran should also be afforded an examination to evaluate the nature and etiology of his claimed acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

If the examiner determines that the Veteran does not satisfy DSM criteria for a diagnosis of an acquired psychiatric disorder as was the case in the April 2011 and May 2014 VA examinations, he or she should reconcile that determination with the findings of depression in the 2011 VA treatment records.  If it is concluded a psychiatric disorder was present in 2011, and is no longer present, it is requested that the time and circumstances of the condition's resolution be discussed.  

For any acquired psychiatric disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in service, or is otherwise the result of an in-service disease or injury, or in the event PTSD is diagnosed, whether it is a result of the Veteran's in-service fear of hostile military or terrorist activity.  

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

